Sherwood, Judge,
delivered the opinion of the court.
Action for killing a cow, based on § 43, p. 310, Wagn. Sfat. The court sitting as a jury found for plaintiff, doubled his damages, and gave him judgment for-$100. •
The case of Cary against the defendant, decided at the present term, is, with one exception, precisely like this one; the only point of difference being that in the latter ease it was in evidence that the animal was killed at a point where defendant’s road passed through uninclosed prairie lands.
For the reasons stated in that opinion, the judgment will be affirmed ; as in the former case the judgment of the trial court was reversed for the sole reason that there was an entire absence of testimony on the point above mentioned.
The other judges concur.